Citation Nr: 1819461	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-10 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a back injury.  

2. Entitlement to service connection for residuals of a back injury.

3. Entitlement to service connection for an acquired psychiatric disorder, to include depression.  

4. Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness.

5. Entitlement to service connection for sleep disturbances, to include mixed sleep apnea.

6. Entitlement to service connection for peripheral neuropathy of the upper extremities.

7. Entitlement to service connection for peripheral neuropathy of the lower extremities.

8. Entitlement to service connection for tension headaches.

9. Entitlement to service connection for chronic fatigue syndrome.  

10. Entitlement to service connection for a knee disability.

11. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984, May 2000 to January 2001, and from October 2001 to April 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2012 and August 2012 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's representative in a January 2018 brief indicated that the Veteran filed a Form 9 Appeal in February 2014.  Although a copy of the Form 9 Appeal does not appear to be associated with the Veteran's file, in an October 2015 VA Form 8 Certification of Appeal the RO certified the claims to the Board.  The Board accepts jurisdiction as the Veteran was thus led to believe that his claims were on appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA can waive objection to timeliness of substantive appeal by taking actions that lead a veteran to believe that an appeal was perfected).  

The issues of service connection for fibromyalgia, chronic fatigue syndrome, peripheral neuropathy of the upper and lower extremities, tension headaches, sleep disturbances to include sleep apnea, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed December 2010 rating decision, the RO determined that the Veteran's claim for service connection for residuals of a back injury remained denied because the evidence submitted was not new and material.

2. The additional evidence presented since the December 2010 rating decision relates to a previously unestablished fact necessary to substantiate the claim of service connection for residuals of a back injury.  

3. The evidence is at least in equipoise as to whether lumbar disc disease was incurred during active service.

4. The evidence is at least in equipoise as to whether arthritis of the right knee and arthritis of the left knee was incurred during active service.

5. The evidence is at least in equipoise as to whether the Veteran's depressive disorder is related to a service-connected disorder.  




CONCLUSIONS OF LAW

1. The December 2010 rating decision that determined that service connection for residuals of a back injury remained denied is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

2. New and material evidence has been submitted since the last final denial pertaining to service connection for residuals of a back injury in December 2010 and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. 
§ 3.156(a) (2017).

3. Resolving all doubt in the Veteran's favor, the criteria for service connection for lumbar disc disease are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017). 

4. Resolving all doubt in the Veteran's favor, the criteria for service connection for arthritis of the right knee and arthritis of the left knee are met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017). 

5. Resolving all doubt in the Veteran's favor, the criteria for service connection for a depressive disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to reopen the claim of entitlement to service connection for residuals of a back injury and to grant service connection for residuals of a back injury, a psychiatric disorder diagnosed as depression, and a bilateral knee disorder diagnosed as arthritis, which are full grants of the benefits sought and the only issues being decided herein, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide these issues.  

Claim to Reopen Service Connection for Residuals of a Back Injury 

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In a July 1986 rating decision the RO denied service connection for residuals of a back injury. Such was based on findings of there being no current disability.  In a November 1993 rating decision, after receiving the Veteran's service treatment records, the RO confirmed and continued the previous denial of service connection for residuals of back injury based on the determination that the Veteran's in-service back injury was acute and transitory with no chronic residuals.  In a rating decision in October 2002 the RO confirmed and continued the previous denial of service connection for residuals of a back injury.  In July 2004 the Board remanded the Veteran's claim and in March 2005 the Board reopened and remanded the Veteran's claim of service connection for a back disorder.  In October 2008 the Board denied the service connection claim for a back disorder based on the determination that it was not incurred nor aggravated by service nor may it be presumed to have been so incurred.  This Board decision subsumed all prior rating decisions on the same issue. 

The Veteran appealed the October 2008 decision to the United States Court of Appeals for Veterans Claims (Court); however, the Court dismissed the appeal for lack of jurisdiction as the Veteran filed of motion of reconsideration with the October 2008 decision that was still pending before the Board.  In March 2010 the Board denied the Veteran's motion of reconsideration.  

In September 2010 the Veteran filed a claim to reopen service connection for a back disorder.  Subsequently in a rating decision in December 2010 the RO determined that service connection for residuals of a back injury remained denied because the evidence received was not new and material evidence.  In May 2011 the RO again determined that service connection for residuals of a back injury remained denied as new and material evidence was not received.  Although the RO treated the May 2011 rating decision as being a final decision, new and material evidence was received within one year of the decision as in March 2012 a private examiner opined that the Veteran's back disorder is related to service.  Thus the May 2011 rating decision did not become final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received within one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)).  However, the December 2010 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

As for the March 2012 opinion, it is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for residuals of a back injury as a medical doctor related the Veteran's back disorder to service.  Thus the claim must be reopened.

Claims of Service Connection 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a), to include arthritis.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

The analyses below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  

Residuals of a Back Injury and Knee Disability

Considering the claim for service connection for residuals of a back injury and knee disability, in light of the record and the governing legal authority, the Board finds that the evidence is in relative equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's back disability has been diagnosed as lumbar disc disease.  See, e.g., September 2002 MRI, April 2004 VA treatment record, and October 2011 private opinion.  The records also show he has arthritis in his knees.  See, e.g., June 2014 VA treatment record.  

Service treatment records in August 1981 show that the Veteran fell about 10 feet while rappelling.  Objective examination at the time revealed a large abrasion and tenderness around the mid thoracic area.  The Veteran was ordered to bed rest, advised to use an ice pack and apparently was given pain medication.  The diagnoses were contusion and abrasion.  The Veteran was seen a few more times in August 1981 and was noted to have had some decrease in range of motion in the back, moderately severe lower lumbar muscle spasm, and contusion in the lumbar area.  The Veteran was seen again for back pain in December 1982 and was diagnosed with recurrent muscle strain in the lumbar area.  The Veteran's DD 214 Forms show his primary specialties included serving as a Calvary scout and with the military police.  

In October 2011, a private doctor, Dr. J.F.I., noted that the Veteran during service fell from a helicopter in 1981and incurred trauma to his back and multiple sites.  The doctor noted that since service the Veteran has had progressive pain in his dorsolumbar region.  The doctor noted that a bone scan in April 2011 showed degenerative joint disease/chondrocalcinosis (arthritis) of the knees.  

In March 2012 a different private examiner, Dr. N.A.O., found it significant that the Veteran injured his back during service when he fell from a rope of approximately 10 feet while rappelling from a helicopter and has since developed back problems.  The doctor determined that during service the Veteran put stress on his knees when propelling, jumping, and landing.   The doctor concluded that it is at least as likely as not that the Veteran's back and knee disabilities are due to service.  

The March 2012 opinion is significantly probative as it was based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiner considered the nature of the Veteran's back and knee disorders, history and relevant complaints in proffering the opinions.

The favorable March 2012 opinion regarding the Veteran's bilateral knee disability is uncontroverted by the other evidence of record.  The Board recognizes that with regard to the Veteran's back disability there are unfavorable VA opinions dated in November 2005, June 2006, and February 2008.  However, these opinions are not any more probative regarding whether the Veteran's back disability is related to his service than the positive opinion discussed above.  As the evidence here is at the very least in relative equipoise, meaning that the evidence for and against the Veteran's claim for a back disability is essentially equal, the benefit-of-the-doubt rule applies.  

The Board is aware that the Veteran incurred a post-service injury to his back as a September 1984 emergency room record notes that the Veteran was experiencing pain in his lower back after falling at work.  The impression at the time was a soft tissue injury in the low back.  To the extent that the Veteran may have residuals from a back injury not related to his service-connected lumbar disc disease, VA is precluded from differentiating between the symptoms of the Veteran's service-connected back disability and those of his other back disabilities in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  As in the instant case it is not possible to distinguish the effects of lumbar disc disease from any other back disabilities, the reasonable doubt doctrine dictates that all symptoms be attributed to the lumbar disc disease.  Id.  The Board considers the Veteran's claim to have been fully granted through the above grant of entitlement to service connection for lumbar disc disease.  

The Board also notes that VA treatment records in July 2014 show that the Veteran had a tear of medial cartilage of the meniscus of the knee.  However, the Veteran does not contend nor does the evidence show that the Veteran has a torn cartilage in either knee that is due to service.  

Considering the totality of the evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least equipoise on the question of a nexus between service and his back disability diagnosed as lumbar disc disease and a knee disability diagnosed as right knee arthritis and left knee arthritis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Psychiatric Disorder, to include Depression

The Veteran seeks service connection for an acquired psychiatric disorder claimed as depression secondary to a service-connected disability.  See August 2011 claim.  Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen v. Brown, 7 Vet. App. 439 (1995).

Effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014).  See 80 Fed. Reg. 14308  (March 19, 2015).  As the appeal was certified to the Board in October 2015, the revised regulations apply.  Nevertheless, as mental health care providers have employed DSM-5 since its publication in May 2013 and the DSM-IV prior to such date, in the instant case both the DSM-IV and DSM-5 are applicable in determining whether the Veteran has a diagnosis of a mental disorder.  

The evidence shows a diagnosis of a depressive disorder/major depressive disorder.  See, e.g. June 2012 and July 2014 VA psychiatry progress note.  

As to a nexus, in March 2012 Dr. N.A.O. stated that the Veteran was no longer able to tolerate strong physical activity due to his back problems and was in need of assistance at home.  As a consequence he experienced frustration, anxiety, and irritability.  His emotional changes primarily included depressed mood affecting his sleep, appetite, and energy levels.  The examiner opined that the Veteran's back problems led to his nervous problem.  The doctor concluded that the Veteran's nervous problem is at least as likely as not secondary to his musculoskeletal problem.  Thus the overall context of the opinion shows that the examiner found that the Veteran's depressive disorder was caused by his now service-connected back disability.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

This opinion was predicated on careful consideration of medical principles applied to the facts of this case.  Therefore Board finds this opinion highly probative and the record currently lacks any opinion to the contrary.  Therefore, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a depressive disorder is granted on a secondary basis.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has been submitted to reopen the claim of service connection for residuals of a back injury.

Service connection for lumbar disc disease is granted.  

Service connection for arthritis of the right knee and left knee is granted.  

Service connection for a depressive disorder is granted.  


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that the issues of service connection for fibromyalgia, sleep disturbances to include mixed sleep apnea, peripheral neuropathy of the upper and lower extremities, tension headaches, chronic fatigue syndrome, and TDIU must be remanded to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

First, the Veteran in a March 2012 statement noted that he received benefits from the Social Security Administration (SSA) due to some of his conditions.  Thus there may be SSA records that are pertinent to the issues on appeal, and an attempt should be made to associate them with his VA claims file.  

Second, as noted in the Introduction, the Veteran's representative has indicated that the Veteran filed a Form 9 Appeal in February 2014, which does not appear to be in the file.  Notably, in a letter in May 2014 VA advised the Veteran that he had 60 days from the February 2014 Statement of the Case to submit a copy of the Form 9 Appeal or to request an extension.  On remand a copy of the Form 9 Appeal should be associated with the record.  

Third, the Veteran must be afforded a new VA examination to determine the nature and etiology of his claimed fibromyalgia, sleep disturbances to include mixed sleep apnea, peripheral neuropathy of the upper and lower extremities, tension headaches, and chronic fatigue syndrome.  The Veteran was afforded a VA Gulf War examination in October 2011 whereby the examiner opined that fibromyalgia, severe sleep apnea, tension headaches, peripheral neuropathy, and chronic fatigue syndrome are not related to a specific exposure in Southwest Asia as the Veteran never had service in Southwest Asia.  However, the examiner did not address whether these disorders are related to the active service that the Veteran has had.  Notably, Dr. J.F.I. in October 2011 stated that the Veteran during service fell from a helicopter in 1981and incurred trauma to his back and multiple sites.  The doctor also stated that since service the Veteran has had progressive pain throughout his body and episodes of weakness.  Service treatment records also show that the Veteran complained of dizziness and bumps on his head and was treated on multiple occasions for an upper respiratory infection and shortness of breath.  See, e.g., service treatment records dated in August 1980, September 1980, January 1981, and July 1981.  

The October 2011 VA examiner also determined that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome nor did he have peripheral neuropathy of the upper and lower extremities but did have carpal tunnel syndrome.  However, subsequent VA treatment records in July 2014 show that the Veteran had unspecified idiopathic neuropathy.  

While in March 2012, Dr. N.A.O. opined that the Veteran had chronic fatigue due to service, it is unclear whether the Veteran meets the criteria for a diagnosis of chronic fatigue syndrome.  For VA purposes, a diagnosis of chronic fatigue syndrome includes (1) new onset of debilitating fatigue severe enough to reduce daily activities to less than 50 percent of the usual level for at least six months; and (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: acute onset of the condition; low grade fever; nonexudative pharyngitis; palpable or tender cervical or axillary lymph nodes; generalized muscle aches or weakness; fatigue lasting 24 hours or longer after exercise; headaches (of a type, severity or pattern that is different from headaches in the premorbid state), migratory joint pains, neuropsychologic symptoms, and/or sleep disturbance.  See 38 C.F.R. § 4.88(a).

Thus for the reasons presented above, the Veteran should be afforded a new VA examination that thoroughly address the nature and etiology of his claimed disorders.  

Lastly, the Veteran's claim for TDIU is impacted by ratings to be assigned for his now service connected lumbar disc disease, arthritis of the right knee and left knee, and depressive disorder. The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate the outstanding claims..  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate all pertinent SSA records (decision(s) and supporting medical records) with the Veteran's VA claims file as well as the copy of the Veteran's February 2014 Form 9 Appeal.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified.

2. Afterwards, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his fibromyalgia, sleep disturbances to include mixed sleep apnea, peripheral neuropathy of the upper and lower extremities, tension headaches, and chronic fatigue syndrome.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a. Reconcile conflicting evidence in the file and determine whether the Veteran has a diagnosis of peripheral neuropathy of the upper and lower extremities and determine whether he meets the criteria for a diagnosis of chronic fatigue syndrome pursuant to 38 C.F.R. § 4.88(a).

b. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that fibromyalgia, sleep disturbances to include mixed sleep apnea, tension headaches, and peripheral neuropathy of the upper and lower extremities and chronic fatigue syndrome, if the latter two conditions are diagnosed, were incurred during service.  In rendering the opinions the examiner is asked to address the following:

1. Private opinions in October 2011 and March 2012 that show the Veteran has had progressive pain throughout his body, episodes of weakness, and chronic fatigue that is due to service.

2. Service treatment records that show the Veteran complained of dizziness and bumps on his head and was treated on multiple occasions for an upper respiratory infection and shortness of breath.  See, e.g., service treatment records dated in August 1980, September 1980, January 1981, and July 1981.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. The AOJ must review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4. When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  Reconsideration of the claim for TDIU should be made after assigning ratings for the Veteran's lumbar disc disease, arthritis of the right knee and left knee, and depressive disorder as well as any other disabilities adjudicated to be service connected.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


